     Case 8:20-cv-01653-TPB-TGW Document 26 Filed 12/10/20 Page 1 of 2 PageID 95


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

ELAINE IDZINSKI,

        Plaintiff,

v.                                                 Case No. 8:20-cv-1653-T-60TGW

STEVEN C. ROBERTS,

        Defendant.
                                         /

              ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter is before the Court on the report and recommendation of Thomas G.

Wilson, United States Magistrate Judge, entered on December 9, 2020. (Doc. 25). Judge

Wilson recommends that the “Joint Motion for Approval of FLSA Release and Settlement

Agreement” (Doc. 20) be granted and that the settlement be approved.

        After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732

(11th Cir. 1982). In the absence of specific objections, there is no requirement that a

district judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject, or modify, in whole or in part, the

findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The district judge reviews legal

conclusions de novo, even in the absence of an objection. See Cooper-Houston v. S. Ry.

Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-

32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994) (table).


                                             Page 1 of 2
  Case 8:20-cv-01653-TPB-TGW Document 26 Filed 12/10/20 Page 2 of 2 PageID 96


      Upon consideration of the record, including Judge Wilson’s report and

recommendation, the Court adopts the report and recommendation. The Court agrees

with Judge Wilson’s detailed and well-reasoned findings and conclusions, including that

the settlement agreement constitutes a fair and reasonable compromise of the dispute.

See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982).

Consequently, the joint motion for approval of settlement is granted, and the settlement

agreement is approved.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      1. Judge Wilson’s report and recommendation (Doc. 25) is AFFIRMED and

         ADOPTED and INCORPORATED BY REFERENCE into this Order for all

         purposes, including appellate review.

      2. The “Joint Motion for Approval of FLSA Release and Settlement Agreement”

         (Doc. 20) is GRANTED. The settlement agreement (Doc. 20-1) is

         APPROVED.

      3. The Clerk is directed to terminate any pending motions and deadlines, and

         thereafter close this case.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 10th day of

December, 2020.




                                               TOM BARBER
                                               UNITED STATES DISTRICT JUDGE


                                        Page 2 of 2
